Ellison, J.
This action was begun before a justice of the peace before whom plaintiff obtained judgment. Thereupon, defendant, on the same day, and more than ten days before the succeeding term of the circuit court, appealed the case to such court. At the said succeeding term of the circuit court the defendant failed to appear and prosecute his appeal; whereupon, on motion of the plaintiff, the circuit court affirmed the judgment of the justice. Within four days thereafter defendant appeared in the circuit court and filed his motion in arrest of judgment on the ground that the plaintiff’s statement did not state a *551cause of action. This motion was sustained, and the plaintiff, refusing to participate further in the cause, final judgment was rendered against him and discharging defendant. To this action of the court, in sustaining the motion in arrest and in rendering judgment against him, plaintiff excepted, and on the same day filed his motion to set aside the judgment and for a new trial. No action was taken by the court on this motion until the next term, it being carried over, so far as appears, without any order of continuance being entered. At the said next term the motion was overruled, and plaintiff, thereupon, perfected his appeal to this court.
It is now insisted by defendant that plaintiff is not properly in this court, since, as is contended, he did not appeal the cause at the term in which the judgment was rendered against him. It is conceded that an appeal may be taken at the term in which the motion for new trial is disposed of, notwithstanding it be a term subsequent to the trial. But the point made is that, in this case, no motion for new trial was necessary to enable plaintiff to appeal the cause. That, as it was not necessary or warranted by the statute, its finding did not have the effect, as ordinarily, to carry the cause over to the succeeding term when it was acted upon.
We have not been cited to any case bearing directly on the question whether a motion for new trial in cases like the one before us is a necessary step towards an appeal; though we have had several cases pointed out, which bear more or less analogy to the question, in which it is said such motions were not necessary. Upon the other hand, plaintiff cites us to two cases substantially like the one at bar, in which motions for new trial were made and overruled, though the point was not urged or decided. Iron Mountain Bank v. Armstrong, 92 Mo. 265; Wolff v. Coffin, 46 Mo. App. 190.
*552In view of our conclusion as to the point made, it will not be necessary to decide whether a motion for new trial in such cases is a necessary prerequisite to an appeal. Our opinion being that, whether it is or not, if such motion is filed, it becomes a part of the cause, to an extent, sufficient to hold the judgment in suspense until it be determined, and thus to carry the cause with it to a succeeding term. It being a paper in the cause filed within the time allowed by law and upon which the court had jurisdiction to act; and which, in the orderly administration of justice, should be determined before the cause is finally disposed of, we must conclude that it carried the cause with it to the succeeding term.
II. The suggestion was made that there was no order of continuance on either the case or the motion. But the omission of the entry of such order would not have the effect to destroy the court’s jurisdiction to act on the motion at the succeeding term. A cause undisposed of will go to the succeeding term, though no formal order of continuance is entered.
III. The remaining question goes to the merit of plaintiff’s appeal to this court. It will be borne in mind that the trial court sustained the motion in arrest of its. judgment, affirming the judgment of the justice on the ground that plaintiff’s statement or complaint filed with the justice was insufficient to entitle him to recover. If plaintiff was legally entitled to have the judgment of the justice affirmed on account of the neglect or failure of the defendant to prosecute its appeal as required bylaw, as well as by its appeal bond, then it was error to set aside such affirmance on account of the insufficiency of the statement before the justice. This we decided in Wolff v. Coffin, 46 Mo. App. 190. If an appellant from a justice of the peace can lie by, in disobedience of the statute and the *553obligation of Ms bond, and yet, after tbe statutory penalty is visited upon Mm for sueb neglect, come into court and bave tbe regularity or sufficiency of tbe proceeding (not jurisdictional) adjudicated, be thwarts the statute, and in many cases would obtain tbe same relief as if be bad been diligent. He is asserting rights only allowed to those who prosecute their appeal.
IY. Was plaintiff entitled to have tbe judgment affirmed? Tbe case was appealed from tbe justice by defendant on tbe day judgment was rendered, which was more than ten days before tbe next succeeding term of tbe circuit court. This made tbe cause triable at that term. Revised Statutes, 1889, sec. 6341. If tbe appealing defendant refuses to appear and prosecute bis appeal at such term, tbe judgment must be affirmed under section 2930 of tbe same statute. This was expressly decided in Holloman v. Railroad, 92 Mo. 284, and Davis v. Miller, 35 Mo. App. 253. In tbe former case, decisions expressing a different view were overruled.
Tbe judgment will be reversed and tbe cause remanded, with directions that tbe judgment affirming tbe judgment of tbe justice be reinstated and remain in force.
All concur.